Citation Nr: 1402360	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge in April 2012, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The competent evidence of record fails to indicate that the Veteran has been diagnosed with PTSD in accordance with the DSM-IV criteria.  

2.  An acquired psychiatric disorder, to include depression, was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related such service from October 1968 to August 1971.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).  

2.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


PTSD

The Veteran asserts that he suffers from PTSD due to an in-service stressor of fear of hostile or terrorist threats.  Specifically, he asserts that he was hit by rockets at a firebase in Vietnam, but that they did not blow.  Secondly, he states that he killed three enemy forces in Vietnam.  Third, while in Vietnam he believes that he had to "Napalm" Vietcong fighters near his base and he saw civilians being hurt and killed.  Lastly, during his time in Vietnam, the Veteran states that a fellow soldier was hit between the legs by a mortar round and he was responsible for applying a tourniquet to the soldier's leg.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

It is important for the Veteran to understand that even if the Board assumes the events the Veteran has cited in service did, in fact, occur, a review of the Veteran's medical records fails to indicate that he has been diagnosed with PTSD at any point during the appeal period.  In this regard, the Board observes the August 2011 VA examination report specifically finds that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria, providing highly probative evidence against this claim.

According to 38 C.F.R. § 4.125(a) (2012), service connection for PTSD is warranted only when there is a diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV.  Without evidence of such diagnosis, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder other than PTSD 

The Veteran asserts service connection for an acquired psychiatric disorder other than PTSD.  Specifically, he asserts that he suffers from depression.  

A review of the Veteran's service treatment records does not reveal a diagnosis of depression or an acquired psychiatric disorder during service.  At the Veteran's separation examination, the Veteran reported that there had been no change to his medical condition, providing some limited factual evidence against his own claim at this time.  See May 1971 Statement of Medical Condition.  Further, on the Veteran's Report of Medical History in May 1971 he stated that he did not have nor did he ever have symptoms of depression or excessive worry, providing more limited factual evidence against his claim.

The Veteran was afforded a VA psychiatric examination in August 2011 where he was first diagnosed with a depressive disorder, not otherwise specified.  Even though the examiner did not provide a specific opinion as to the etiology of the Veteran's depression, an addendum opinion is unnecessary as service treatment records are absent complaints of, or treatment for, a psychiatric condition in service.  As such, the Board finds the Veteran did not suffer a chronic acquired psychiatric disorder during active service; the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  This issue is also addressed below.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247. In the instant case, there no evidence of depression or other acquired psychiatric disorder during the Veteran's active service or for many years after service.

The Board acknowledges that the Veteran himself has claimed that his current acquired psychiatric disorder may be the result of active service.  At the Veteran's hearing, he reported that he never had trouble sleeping before he went into service.  However, the year after he finished his tour of duty in Vietnam he was stationed in Germany and reported that he had so much trouble sleeping that he had to be put into a separate room.  See April 2012 Hearing Transcript at 4.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., trouble sleeping, night sweats, nightmares and anger; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Further, there is no competent evidence of a continuous diagnosis or treatment since service.  The evidence of record indicates that the Veteran was first diagnosed in 2011, a period of more than 30 years since the Veteran separated from service.  This significant lapse in time between active service and the first diagnosis of depression weighs heavily against the Veteran's claim, even if the Board assume that the problem existed several years before treatment.

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that any currently diagnosed psychiatric disorder is etiologically related to his active service.  The absence of any complaints of or treatment for a psychiatric condition in service or for many decades after service constitutes some probative evidence against the claim for direct service connection, making it less likely than not (less than a 50% chance) that any current problem can be associated with servce from October 1968 to August 1971.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Service connection for an acquired psychiatric disorder other than PTSD is not warranted.

Duty to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a June 2009 notice letter.  The Veteran's claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Additionally, the Veteran testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

Service treatment records are associated with claims file.  The Veteran identified private treatment records at John Canright Counseling from 1989 through 1992.  The RO attempted on three different occasions to acquire these treatment records but were unsuccessful.  Subsequently, the RO asked the Veteran to assist in acquiring these records.  The Veteran reported that he was told that these records were no longer available.  See December 2011 VA-Form 9.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  In this regard, even if the Board assumes treatment for depression in 1992, it would only indicate a problem that began many years after service with no connection to service

The Veteran has been provided a VA examination in relation his disability on appeal (PTSD), most recently in August 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds this examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a psychiatric examination of the Veteran, and provides a discussion of relevant diagnoses and symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regarding to the issue of an acquired psychiatric disorder other than PTSD, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disability is related to military service is the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted on this limited issue.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


